DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (US 2016/0170105) in view of Harada et al. (US 2003/0218123).
	As to claim 1, Nagaya discloses in figure 8, a multi-layer dielectric optical filter having a first transmission band in the wavelength range of approximately 800-900 nm, wherein the half-width of the first transmission band is 200 nm or less, an average transmittance in a wavelength range from a half-value wavelength A on the short wavelength side of the first transmission band to a half-value wavelength B on the long wavelength side of the first transmission band is 50% or more, and the average transmittance in the wavelength range of 100 nm from the half-value wavelength A to the short wavelength side and the average transmittance in the wavelength range of 100 nm from the half-value wavelength B to the long wavelength side are respectively less than 20%.

	As to claim 2, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 1.  Nagaya further discloses in figure 8, a second transmission band in the wavelength range of 400 to 700 nm, wherein the half-width of the second transmission band is 200 nm or more, the average transmittance in the wavelength range from a half-value wavelength C on the short wavelength side of the second transmission band to a half-value wavelength D on the long wavelength side of the second transmission band is 30% or more, and the average transmittance in the wavelength range of 50 nm from the half-value wavelength C to the short wavelength side and the average transmittance in the wavelength range of 50 nm from the half-value wavelength D to the long wavelength side are respectively less than 30%.
As to claim 3, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 2.  Nagaya further discloses in figure 8, the average transmittance in the wavelength range from the half-value wavelength C to the half-value wavelength D is 70% or more.
	As to claims 4 and 5, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claims 2 and 3.  Nagaya further discloses in figure 8, the second transmission band is within a wavelength range of 400 to 700 nm.  According to MPEP 2144.05, Section I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	As to claims 6 and 7, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claims 2 and 3.  Nagaya further discloses in figure 8, the second transmission band is within a wavelength range of 400 to 700 nm.  According to MPEP 2144.05, Section I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	As to claims 8-11, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claims 2, 3, 4 and 6.  Nagaya further discloses in figure 8, a wavelength range X being present only within at least one of the first transmission band or the second transmission band, wherein the wavelength range 
	As to claim 12, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 1.  Nagaya further discloses in figure 8, the short edge of the first transmission band is steep enough such that the value determined by (T2-T1)/20 is 1 to 5 where the transmittance of a wavelength of 10 nm from the half-value wavelength A to the short wavelength side is T1 and the transmittance at a wavelength of 10 nm from the half-value wavelength A to the long wavelength side is T2, and the long edge of the first transmission band is steep enough such that the value determined by (T3-T4)/20 is 1 to 5 where the transmittance of a wavelength of 10 nm from the half-value wavelength B to the short wavelength side is T3 and the transmittance at a wavelength of 10 nm from the half-value wavelength B to the long wavelength side is T4.
	As to claims 13 and 14, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 1.  Nagaya further discloses in paragraph [0074], incorporating the disclosed filter in an optical sensor for a solid state imaging device.
	As to claim 15, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 1.  Nagaya further discloses in paragraph [0079], incorporating the disclosed filter in a solid state image sensor also having a near-infrared sensing function.  This would require a light source emitting light having a peak wavelength located within the first transmission band.
As to claim 16, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the right handed cholesteric layer would inherently require a liquid crystal composition containing a liquid crystal compound and a dextrorotatory chiral agent, and the left handed cholesteric layer would inherently require a liquid crystal composition containing a liquid crystal compound and a levorotatory chiral agent.
	As to claim 17, Nagaya in view of Harada discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, the first transmission band is formed by combining the first reflective layer and the second reflective layer.
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments amount to a piecemeal analysis of Nagaya and Harada individually, by pointing out that Nagaya does not disclose the claimed material of the filter while Harada does not disclose the claimed transmission characteristics.  However, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the combined teachings of Nagaya and Harada suggest the claimed invention.  As noted in the rejection above, Nagaya discloses an optical filter exhibiting the claimed transmission characteristics.  Nagaya discloses in figure 8, a transmission band in the wavelength range of 800 to 900 nm.  Harada discloses in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871